Fourth Court of Appeals
                               San Antonio, Texas
                                      August 2, 2018

                                   No. 04-17-00335-CR

                                  Josiah David LEWIS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR9616
                         Honorable Dick Alcala, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is deemed filed.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court